UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7809



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BERNARDO OSPINA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-90-346-A, CA-95-636-AM)


Submitted:   March 12, 1996                 Decided:   March 21, 1996


Before ERVIN, HAMILTON, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Bernardo Ospina, Appellant Pro Se. Lawrence Joseph Leiser, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Ospina, Nos. CR-90-346-A; CA-95-636-AM (E.D. Va. Sept. 20, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2